369 F.2d 397
Thelma BILLS, Appellant,v.UNITED STATES of America, Appellee.
No. 20779.
United States Court of Appeals Ninth Circuit.
November 28, 1966.

David F. Cunningham, Los Angeles, Cal., for appellant.
Manuel Real, U. S. Atty., John Van de Kamp, Asst. U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Chief, Crim. Div., Jules D. Barnett, Asst. U. S. Atty., Chief Fraud Section, Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and ELY, Circuit Judges.
PER CURIAM:


1
This is an appeal of a conviction for trafficking in narcotics. Appellant attacks the sufficiency of the evidence.


2
An analysis of the evidence shows that the government made an adequate prima facie case. Appellant offered an alibi, which, if believed by the jury, would have exonerated her. But the jury obviously disbelieved her. Among the cases cited by appellant are two "guilt by association" cases that were reversed for lack of enough proof: Glover v. United States, 10 Cir., 306 F.2d 594, and Evans v. United States, 9 Cir., 257 F.2d 121. Here there was association and much more; that is, direct evidence from which the reasonable inference could be drawn that in the transaction she had her hands on the heroin involved. Also, there was evidence that she received money for it.


3
We find the evidence adequate.


4
Judgment affirmed.